Mahoney, P. J., and Sweeney, J., concur in part and dissent in part in the following memorandum by Mahoney, P. J. Mahoney, P. J. (concurring in part and dissenting in part).
While we agree with that portion of the majority’s analysis which limits the scope of this action to consideration of whether defendant’s conduct violated section 5.720 of the city’s zoning ordinance, that section is, in our view, unconstitutionally vague and thus the judgment entered below should be reversed. The trial court sought to overcome the failure of the ordinance to define a kennel by utilizing the word’s dictionary definition of "an establishment for the breeding or boarding of dogs” (Webster’s Third New International Dictionary). While dictionary definitions may be useful as guide posts in determining the sense with which a word was used, a court must, along with the lexicographers’ definition, consider the legislative intent which may have led to the adoption of the ordinance (Caddy v Interborough R. T. Co., 195 NY 415, 420). In enacting section 5.720, the City of Albany was attempting to preserve the aesthetic qualities of residential areas by prohibiting various activities involving animals which might upset a neighborhood’s tranquility by emitting odor and noise. It is equally clear, however, that certain types of animal ownership are consistent with section 5.720. A person who owned but a single dog would not be in violation of the ordinance, nor would the owner of an unlimited number of dogs who kept them all indoors. It thus seems apparent that as the number of animals kept outdoors by a person increases, a point will come at which the protection sought to be achieved by section 5.720 will be frustrated. The determination of that point is necessarily a legislative decision and the ordinance in this case is silent as to when that point is reached. This renders the provision dealing with kennels unconstitutionally vague since the citizens are not adequately warned of what will be considered prohibited conduct. Animal owners have a right to know in advance what activity is proscribed and should not be forced to act at their peril. Furthermore, the attempt by the trial court to restrict defendant to housing no more than three St. Bernard dogs must fail *980since it is in reality nothing more than judicial legislation. The function of the courts is to interpret the law, not to make it, and it is not for the judiciary to correct errors, omissions or defects in legislation (Meltzer v Koenigsberg, 302 NY 523). The judgment should be reversed.